500 So. 2d 1282 (1986)
Ex parte Melvin WEBB.
(In re: Melvin Webb v. State of Alabama).
86-214.
Supreme Court of Alabama.
December 19, 1986.
Charles M. Allen II, Montgomery, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 500 So. 2d 1280.
PER CURIAM.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
TORBERT, C.J., and MADDOX, ALMON, BEATTY and HOUSTON, JJ., concur.